Orders insofar as appealed from unanimously modified to provide that the objections to the complaint that the writing upon which the causes of action are based is unenforcible under the provisions of the Statute of Frauds are overruled and the defendant is permitted to allege the same facts as a defense in her answer, and as modified the orders are affirmed, without costs of this appeal to either party. Memorandum: In the exercise of a proper discretion the objections to the complaint should be overruled and defendant permitted to allege the same facts as a defense in her answer. (Rules Civ. Prae., rule 108.) (Appeal from parts of two orders of Chautauqua Special Term denying motion by defendant to dismiss the complaint. The second order was an order of resettlement.) Present — Bastow, J. P., Goldman, Halpern, MeClusky and Henry, JJ.